UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


WENDELL COX,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-239
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Wendell Cox filed the above-styled lawsuit. The court previously referred the case to the

Honorable Keith F. Giblin, United States Magistrate Judge. The magistrate judge has submitted

a Report and Recommendation of United States Magistrate Judge recommending that this case

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record and all

available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

dismissing
         . this lawsuit.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
